In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-214V
                                   Filed: September 6, 2016
                                        UNPUBLISHED

****************************
MARNI SHAPIN,                         *
                                      *
                  Petitioner,         *      Damages Decision Based on Proffer;
v.                                    *      Influenza (“Flu”); Shoulder Injury
                                      *      Related to Vaccine Administration
SECRETARY OF HEALTH                   *      (“SIRVA”); Special Processing
AND HUMAN SERVICES,                   *      Unit (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Amber Diane Wilson, Maglio Christopher and Toale, Washington D.C., for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 12, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of an influenza (“flu”) vaccine on October 22,
2014. Petition at 1-2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On May 31, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On September 6, 2016, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $120,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $120,000.00 in the form of a check payable to
petitioner, Marni Shapin. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                        *
MARNI SHAPIN,           *
                        *
     Petitioner,        *
                        *
v.                      *                             No. 16-214V (ECF)
                        *                             Chief Special Master
                        *                             NORA BETH DOESEY
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
     Respondent         *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On May 31, 2016, the Chief Special Master found that a preponderance of the medical

evidence indicates that petitioner suffered a left shoulder injury related to vaccine administration

(“SIRVA”), which was causally related to the influenza (“flu”) vaccination she received on

October 22, 2014. The parties now address the amount of compensation to be awarded in this

case.

I.      Items of Compensation

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

$120,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $120,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                           Respectfully submitted,

                                           BENJAMIN C. MIZER
                                           Principal Deputy Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Acting Deputy Director
                                           Torts Branch, Civil Division

                                           ALEXIS B. BABCOCK
                                           Senior Trial Attorney
                                           Torts Branch, Civil Division

                                            s/ GLENN A. MACLEOD
                                           GLENN A. MACLEOD
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel.: (202) 616-4122

DATE: September 6, 2016




                                              2